Citation Nr: 0501575	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  04-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for mechanical low 
back pain with limitation of motion, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, in which the RO denied the veteran's claim 
of entitlement to a rating in excess of 40 percent for 
mechanical low back pain with limitation of motion.  

A hearing was held in March 2004 before the undersigned 
Acting Veterans Law Judge sitting in Wichita, Kansas, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is currently receiving a 40 percent disability 
rating for his low back disorder.  The RO has considered 
whether a rating in excess of 40 percent is warranted for 
intervertebral disc syndrome and concluded that an increased 
rating was not warranted.  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  Although the VA examined 
the veteran in January 2003 this examination does not address 
the criteria set forth in the amended regulations.  As the 
United States Court of Appeals for Veterans Claims (Court) 
noted in Massey v. Brown, 7 Vet. App. 204 (1994), rating 
decisions must be based on medical findings that relate to 
the applicable rating criteria.  

A 60 percent rating is warranted for intervertebral disc 
syndrome pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
under the old regulations and 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 under the amended regulations.  The RO should 
schedule an examination and request that the examiner address 
the criteria for a 60 percent rating under the old and 
amended regulations for intervertebral disc syndrome. 

During the March 2004 hearing before the undersigned, the 
veteran referenced his employment records.  He maintains that 
these records reflect the time he has missed from work as a 
result of his service-connected low back disorder.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the appeal is REMANDED to the RO via 
the AMC, in Washington, DC, for the following development:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to determine 
the nature and severity of his service-
connected mechanical low back pain with 
limitation of motion, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) (West 2002) and any 
applicable legal precedent.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the nature and severity of 
his service-connected mechanical low back 
pain with limitation of motion.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  

?	After reviewing the claims folder as 
well as interviewing and examining 
the veteran, the orthopedic examiner 
is requested to discuss the presence 
(including frequency) or absence of 
any persistent symptoms of 
intervertebral disc syndrome which 
are compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
the site of the diseased disc with 
little intermittent relief.  Any 
neurological involvement, including 
the peripheral nerve or nerves 
involved, should be identified and 
described.  The examiner is 
requested to also obtain from the 
veteran information regarding the 
frequency (including duration) of 
any flare-ups of his service-
connected low back disability that 
have resulted in bed rest prescribed 
by a physician or treatment 
prescribed by a physician within the 
past 12 months.  Additionally, the 
examiner is requested to include in 
the examination report a discussion 
of the presence or absence of 
unfavorable ankylosis of the entire 
thoracolumbar spine and of 
unfavorable ankylosis of the entire 
spine.  

?	The orthopedic examiner is requested 
to note the range of motion of the 
low back.  The examiner is requested 
to obtain active and passive ranges 
of motion (in degrees), state if 
there is any limitation of function 
and describe it, and state the 
normal range of motion.  Whether 
there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely 
to be additional range of motion 
loss due to any of the following 
should be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups 
or when the affected segment of the 
spine is used repeatedly.  Special 
attention should be given to the 
presence or absence of pain, stating 
at what point in the range of motion 
pain occurs and at what point pain 
prohibits further motion.  The 
factors upon which the opinion is 
based must be set forth. The 
examiner is requested to provide 
complete rationale for all 
conclusions reached and explain any 
loss of mobility reported in the 
above examination.

?	All indicated studies should be 
performed, and all manifestations of 
current disability should be 
described in detail.  The orthopedic 
examiner is asked to indicate in the 
examination report that the claims 
file has been reviewed.  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case on the issue and afforded the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


